Fourth Court of Appeals
                               San Antonio, Texas
                                   November 1, 2021

                                  No. 04-21-00460-CR

                              Andon Joseph SAMBRANO,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2020-DCR-1025
                     Honorable Robert Rey Hofmann, Judge Presiding


                                     ORDER
       Sandra Jackson's Notification of Late Reporter's Record is hereby NOTED. Time is
extended until December 1, 2021.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2021.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court